

116 HRES 892 IH: Resolution to honor the life and legacy of Jack Repp.
U.S. House of Representatives
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 892IN THE HOUSE OF REPRESENTATIVESMarch 10, 2020Mr. Allred (for himself, Mr. Olson, Mr. Gonzalez of Texas, Mr. Weber of Texas, Mr. Wright, Mr. Arrington, Mr. Taylor, Ms. Escobar, Mr. Babin, Mr. Veasey, Ms. Garcia of Texas, Mr. Hurd of Texas, Mr. McCaul, and Mr. Marchant) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONResolution to honor the life and legacy of Jack Repp.Whereas Jack Repp was born on August 16, 1923, in Radom, Poland, to Lazar and Chava Rzepkowicz as one of five children, with his brothers, Srulik, David, and Jankel, and his sister, Nannette;Whereas Nazi Germany invaded Poland beginning in September 1939;Whereas, in 1941, Jack and family were interned in the Radom ghetto, during which time his father passed away two years later and his family was separated to different labor and concentration camps;Whereas, from 1941 to 1942, he worked in a Radom labor camp;Whereas, from 1942 to 1943, he worked in a Radom concentration camp until he was moved to an ammunition factory;Whereas, at the end of 1943, he was moved to Auschwitz Concentration Camp;Whereas eventually he was moved to Dachau Concentration Camp where he was liberated by United States forces on April 29, 1945;Whereas, on November 17, 1949, he moved to the United States to join relatives in Greenville, Texas;Whereas, in March 1950, he settled in Dallas, Texas;Whereas, after the war, he met his wife Edna in a displaced persons camp and they went on to have three children: Lotty, David, and Stanley, and enjoyed a happy marriage for 50 years until Edna passed away in 1995;Whereas, after his wife’s passing, he met Sara Yarrin at Temple Emanu-El and began another loving relationship that lasted 23 years;Whereas, for 20 years, Jack Repp has been sharing his life story of the horrors that happened against the Jewish people and in the concentration camps under the Nazi regime in the hopes that by sharing this story people would learn from the past to prevent these horrors from happening again;Whereas, in 2017, he and Rabbi Lewin published a book that told his story in Dreams and Jealousy: The Story of Holocaust Survivor Jack Repp;Whereas he has lectured to thousands of people at museums, public and private schools, universities, and military bases and remained an active part of the Jewish community as a member of Temple Emanu-El, Temple Shearith Israel, and a speaker at the Dallas Holocaust Museum/Center for Education and Tolerance;Whereas Jack Repp passed away peacefully at the age of 96 on January 14, 2020; andWhereas Jack Repp was one of the last Holocaust survivors living in Dallas, and with his death, our country loses another connection to the past and a storyteller of the horrors of the Holocaust: Now, therefore, be itThat the House of Representatives—(1)extends its heartfelt sympathy to the family of Jack Repp on the occasion of his death;(2)honors the life and legacy of Jack Repp; and(3)honors and expresses deep appreciation to Jack Repp on the behalf of the United States for continuing to share his story of his experience during the Holocaust.